Citation Nr: 0021670	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-05 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1978, with additional service in the Army National 
Guard from March 1978 to March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
bilateral knee disorder is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.  

2.  The veteran has a diagnosis of post-traumatic stress 
disorder (PTSD) that has been linked to his service in 
Vietnam by VA psychiatric examination dated in September 
1997.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bilateral knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from September 1968 to 
March 1978.  He served in the Republic of Vietnam from June 
1969 to June 1970.  His military occupational specialty (MOS) 
during his Vietnam service was that of a track vehicle 
mechanic.  

The veteran's service medical records are negative for any 
treatment of bilateral knee complaints.  An X-ray of the left 
knee was interpreted as showing that the anterior tibial 
"tubercule" was somewhat prominent in February 1971.  There 
was no evidence of fragmentation or other abnormality.  The 
veteran was also treated on an outpatient basis for 
complaints of nervousness over the past year in May 1972.  
The veteran's separation physical examination was negative 
for findings relating to a knee problem or psychiatric 
condition in January 1978.  

The veteran submitted claims for compensation for the issues 
on appeal in 1996.  He indicated that he had received private 
treatment from C. K. Yates. M. D., and L. Willis, M. D., in 
regard to his knees.  He also stated that he had received 
treatment from L. Kaza, M.D., and The University Hospital, in 
regard to his PTSD.  Requests for treatment records were sent 
to the four identified sources by the RO.  

Treatment records for the period from January to April 1996 
were received in July 1996 from Dr. Yates.  The records 
documented treatment for a bilateral knee condition.  
However, they provided no information to link the current 
problems to service or to any incident of service origin.  

In May 1997, a discharge summary from The University Hospital 
was received at the RO.  The summary, for the period from 
September 6 to 10, 1996, reflects treatment provided to the 
veteran for several diagnoses.  However, PTSD was not 
discussed or diagnosed at that time.  The veteran's knee 
problems were discussed in detail as contributing to his 
current mental health problems.  However, the summary did not 
provide a nexus between the veteran's current knee problems 
and service.  

The veteran was advised by way of a rating decision dated in 
May 1997 that Dr. Willis had not responded to requests for 
his treatment records.  The veteran submitted a statement in 
May 1997 wherein he acknowledged the RO's advisement.  He 
said that Dr. Willis treated him for arthritis, Dr. Yates 
performed the knee surgeries, and Dr. Kaza treated him for 
his psychiatric condition.  He indicated that he had enclosed 
a copy of Dr. Kaza's treatment records.  However, there is no 
indication that the records were submitted at that time.  

The veteran submitted a partially completed PTSD stressor 
questionnaire in July 1997.  He also submitted a copy of a 
citation for the Army Commendation Medal awarded to the 
veteran for meritorious service in Vietnam from May 1969 to 
June 1970.  The questionnaire listed several stressors.  One 
in particular named a "[redacted]" from the veteran's 
unit as having been killed in the veteran's presence.  He 
listed the approximate date of this event as January 1970.

The veteran was afforded a VA PTSD examination in September 
1997.  Among the stressors related by the veteran was the 
death of "[redacted]."  The veteran was diagnosed 
with PTSD, severe, that was related to his Vietnam service.

In September 1997, an initial psychiatric evaluation by Dr. 
Kaza was received by the RO.  The evaluation was performed in 
August 1996.  The evaluation noted a history of arthritis in 
the knees of approximately 10 years' duration.  The veteran 
related that he had had six surgeries from Dr. Yates.  His 
knee condition was deteriorating.  The veteran's problems 
were identified as his requiring surgery, and financial 
problems in paying for the surgery, because he had no health 
insurance due to his unemployment.  The veteran was not 
diagnosed with PTSD.  The diagnoses provided were not linked 
to service.  

Associated with the claims file is a VA discharge summary for 
the period from October 6 to 12, 1997.  The summary reflects 
that the veteran was treated for heart-related problems.  
There were no findings pertinent to the issues on appeal.  

The veteran was afforded a VA orthopedic examination in 
November 1997.  His history of prior knee surgeries was 
noted, as were his current complaints of significant knee 
pain.  X-rays of the knees were interpreted as visualizing 
degenerative disease in the left knee and a normal right 
knee.  The diagnosis was postoperative knees bilaterally, 
symptomatic, with limitation of motion, right anterior 
cruciate ligament laxity, and left quadriceps muscle atrophy.  

VA treatment records for the period from December 1997 to 
September 1999 are associated with the claims file.  The 
records reflect a number of instances of treatment for knee-
related complaints, to include diagnoses of psoriatic 
arthritis and degenerative arthritis.  However, there are no 
entries that relate any of the veteran's knee problems to any 
incident of service.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (1999) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which lay observation 
is competent under current case law.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the current condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997).  

The initial question that must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection for a bilateral knee disorder.  In this 
regard, the veteran has the "burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a).  The claim must be plausible, that is, meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 524 U.S. 940 (1998); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  Evidence and not merely 
allegations must support a well-grounded claim.  Tirpak v 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  Struck v. Brown, 9 Vet. App. 145, 
156 (1996).  

The veteran's service medical records do not document any 
type of acquired knee disorder in service.  The X-rays from 
1971 show only that the anterior tibial "tubercule" was 
somewhat prominent with no evidence of fragmentation or other 
abnormality.  The veteran's 1978 separation physical 
examination did not record any type of knee problems.  

The veteran first submitted his claim for service connection 
for a bilateral knee disability in 1996, approximately 18 
years after service.  Although the private medical records 
from Dr. Yates show that the veteran has had multiple 
problems with his knees requiring different types of 
treatments, the records do not relate any of the veteran's 
knee problems to service or to any incident of service 
origin.  Furthermore, the records do not show that the 
veteran developed arthritis in his knees within the one-year 
period following his separation from service.  

The Board notes that records from Dr. Willis, the veteran's 
other private provider, were requested by the RO but that Dr. 
Willis failed to respond.  The veteran was informed of the 
lack of response, but no records were ever provided for 
treatment received by Dr. Willis.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Moreover, the veteran has not alleged 
that the records would show a medical opinion to link his 
bilateral knee disorder to service.  

The VA treatment records also reflect continued problems 
involving the veteran's knees.  The records note that the 
veteran has considerable pain and is contemplating knee 
replacement surgery.  However, the records do not relate the 
current knee problems to any incident of service.  The same 
is true of the November 1997 VA orthopedic examination.  

The only evidence that the veteran has provided to link his 
current bilateral knee disorder to service are his own 
statements.  While the veteran is certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge . . . "  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The veteran has not provided such medical opinions.  
The assertions of a lay party on matters of medical causation 
or diagnosis are not sufficient to make a claim well 
grounded.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Therefore, without competent evidence attributing the 
veteran's bilateral knee disorder to service, this claim must 
be denied as not well grounded.  

The Board has considered the veteran's claims of continued 
knee problems since service under 38 C.F.R. § 3.303(b) and 
Savage.  However, he still has not provided the required 
nexus to service of his current knee disorder through medical 
evidence.  The holding in Savage does not relieve the veteran 
of the burden of providing a medical nexus for his claimed 
condition.  Voerth v. West, 13 Vet. App. 117, 120 (1999).  



PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor; and, 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (1999)).  See Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in combat 
with the enemy.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(d); see 
also 38 U.S.C.A. § 1154(b) (West 1991).  If the VA determines 
that the veteran did not engage in combat, lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, there must be credible supporting 
evidence.  The credible supporting evidence is not limited to 
service department records, but can be from any source.  See 
YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  

The veteran has alleged several stressors related to his 
service in Vietnam.  He was afforded a VA psychiatric 
examination in September 1997.  The examiner noted the 
veteran's stressors from his Vietnam service and provided a 
diagnosis of severe PTSD.  

In reviewing the evidence of record, the Board finds that the 
veteran has submitted a well-grounded claim of entitlement to 
service connection to PTSD.  He has alleged the incurrence of 
stressors in service and has been diagnosed with PTSD linked 
to his claimed stressors.  The veteran's statements must be 
accepted as truthful for the purposes of determining whether 
he has submitted a well-grounded claim.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  The results of his September 1997 
VA examination are sufficient to provide a diagnosis of PTSD 
that is linked to his experiences in Vietnam.  Accordingly, 
his claim is well grounded.  

The Board further finds that additional development is 
required in order to afford the veteran due process in the 
adjudication of his claim.  The requirements for additional 
development will be addressed in the REMAND section of this 
decision.


ORDER

Service connection for a bilateral knee disorder is denied.  

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent, the appeal is granted.  


REMAND

The veteran has related a number of stressors related to his 
service in Vietnam.  The RO attempted to verify the stressors 
through the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR)) in 1999.  However, the USASCRUR was not 
able to verify any of the claimed stressors.  Specifically, 
the USASCRUR could not verify the death of "[redacted] 
[redacted]" as a member of the veteran's unit.  It does not 
appear from the report provided by the USASCRUR that any 
variation in the spelling of Mr. [redacted] name was 
researched.  

The Board notes that the Vietnam Veterans Memorial Directory 
of Names reflects that Specialist Four (SP4) [redacted]
[redacted], U. S. Army, was killed in July 1969.  His unit 
of assignment is not listed; however, additional evidence 
obtained by the Board indicates that SP4 [redacted] MOS 
was 44C20 (welder) and that he served as tank retriever in 
Vietnam.  Although the date of the casualty differs from the 
veteran's recollection, this information appears to support 
the appellant's stressor.  However, further development is 
necessary to verify the information regarding the 
individual's unit, and circumstances of his death.  

VA has a duty to assist the appellant in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  Under 
these circumstances, the case is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his claim 
for service connection for PTSD.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of those treatment records that 
have not been obtained previously.  Any 
records received should be associated 
with the claims file.  

2.  The RO should also request that the 
veteran provide more specific facts, if 
available, about the stressful events he 
claims to have experienced in service.  
He should be asked to provide dates, 
places, and detailed descriptions for 
each event, and the name and other 
identifying information concerning any 
individual involved in the incidents.  
The veteran is advised that the USASCRUR 
has previously attempted to verify his 
claimed stressors on information provided 
and that new or additional information 
may be required in order to provide for a 
new search.  The veteran should also be 
requested to provide as much information 
as he can regarding the "Mr. 
[redacted]" from his unit.  

3.  Whether or not a response is received 
from the veteran, the RO should prepare a 
request for information pertaining to the 
death of SP4 [redacted], to 
include his unit, and MOS, and where he 
was killed.  In addition, if the veteran 
provides new or additional information 
regarding his other claimed stressors, a 
summary of the veteran's alleged 
stressors should be provided and 
forwarded with this remand to the 
USASCRUR.  

4.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development deemed 
necessary by the RO, the veteran's claims 
file should be reviewed and a specific 
determination should be made in 
accordance with the provisions of 
38 C.F.R. § 3.304(f) as to whether the 
veteran was exposed to a stressor or 
stressors in service.  If, but only if, a 
stressor is verified, the RO should 
arrange for a VA psychiatric examination 
of the veteran to determine the nature 
and etiology of any psychiatric disorder 
found to be present.  All indicated tests 
or studies should be performed.  The 
psychiatrist should use the criteria of 
DSM-IV and specifically confirm or rule 
out a diagnosis of PTSD.  If a PTSD 
diagnosis is made, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to support the 
diagnosis.  The claims file must be made 
available to and reviewed by the 
psychiatrist prior to the examination.  
The rationale for all opinions expressed 
should be explained.  

5.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development actions have been completed 
to the extent possible.  Following any 
further indicated development, the RO 
should readjudicate the veteran's claim 
for service connection for PTSD.  If the 
claim remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  They 
should be afforded the appropriate period 
of time within which to respond.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 



